DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, 14, 16, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 both recite in the preamble “The helical electrical conductor of claim 1”, where claim 1 recites “A data transmission system..” and are therefore indefinite.  The preambles should be of the same scope in order to avoid confusion over the claimed scope.
	Claims 3 and 4 are also indefinite as lacking antecedent basis for “the core region of the ferrite channel” as in each claim’s line 2.
	Claim 7 lacks antecedent basis for “the core region of the ferrite channel” in line 2 and is therefore indefinite.
	Claim 14 lacks antecedent basis for “the protruding bumper” and is therefore indefinite.
	Claim 16 lacks antecedent basis for “the core region of the ferrite channel” and is therefore indefinite.
	Claims 18-20 each lack antecedent basis for “the gasket” as in each claim’s line 1 and are therefore indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 13-20 of copending Application No. 17/510,732 in view of Boyle (US 2002/0193004). 
In regard to claim 1, ‘732 claims a data transmission system, comprising a composite annular polymeric block suitable for housing in an annular groove in a shoulder of a drill pipe (as in claim 1, claim 5 recites polymeric); the composite annular polymeric block comprising an annular magnetically conductive electrically insulating ferrite channel molded therein (claim 1); and an electrical conductor disposed within the ferrite channel (conductive wire of claim 1).  ‘732 does not claim that the electrical conductor is a helical conductor comprising a plurality of vertical loops or that the conductor is connected to a cable running the length of the drill pipe and connected to a similarly configured conductor at an opposite end of the drill pipe.  Boyle et al. disclose a data transmission system wherein a helical electrical conductor comprising a plurality of vertical loops is within a channel (48, as in fig 5) and the helical conductor is connected to a cable (14) running the length of a drill pipe and connected to a similarly configured helical electrical conductor at the opposite end of the drill pipe (as in fig 1).  It would have been obvious to one or ordinary skill in the art before the time of effective filing to provide the claimed invention of ‘732 with a helical conductor, as taught by Boyle et al., since simple substitution (for conductive element in a wired pipe inductive coupler) of one known element for another to obtain predictable results is considered obvious to one of ordinary skill.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cable as taught by Boyle et al., in order to connect to the other end of the cable to facilitate data transmission across the drill pipe.
In regard to claim 2, Boyle et al. disclose wherein the channel comprises a core region (47, fig 5).  
In regard to claim 3, Boyle et al. disclose wherein the plurality of vertical loops average between 2 and 60 loops per inch (paragraph 57, 200 loops across roughly 18-20” circumference, which as best understood and as normal for drill pipe, this would be within the claimed range) within the core region of the channel.  
In regard to claim 4, Boyle et al. disclose wherein the vertical loops are encased within an electrically insulating compound (paragraph 61) within the core region of the channel.  
In regard to claim 5, Boyle et al. disclose wherein the channel comprises a circular core region (47 as viewed from above).  
In regard to claim 6, Boyle et al. disclose wherein the channel comprises a non-circular core region (fig 5 as viewed in cross-section).  
In regard to claim 7, Boyle et al. disclose wherein a major diameter of the vertical loops is less than a major diameter of the core region of the channel (as in fig 5, where “core region” may be defined as all of interior of 27, rather than 47).  
In regard to claim 8, Boyle et al. disclose wherein a major diameter of the vertical loops is between ten percent and ninety percent of the major diameter of the core region of the channel (as in fig 5 and applied to claim 7 above).  
In regard to claim 9, ‘732 claims wherein the composite polymeric block comprises a polymer selected from the group consisting of epoxy, synthetic rubber, polyurethane, silicon, a fluorinated polymer, polytetrafluoroethylene, perfluoroalkoxy, or a combination thereof (claim 5).  
In regard to claim 11, ‘732 claims wherein the composite polymeric block comprises a protruding bumper (claim 1).  
In regard to claim 12, ‘732 claims wherein the annular groove comprises a bumper seat (claim 18).  
In regard to claim 13, ‘732 claims wherein the composite polymeric block comprises one or more void openings within the composite polymeric block (claim 8).  
In regard to claim 14, ‘732 claims wherein a void opening within the polymeric block is located proximate the protruding bumper (claim 11).  
In regard to claim 15, Boyle et al. disclose wherein the helical electrical conductor comprises an electrically insulated conductive wire (paragraph 63 teaches individual insulation on conductive wires).  
In regard to claim 16, Boyle et al. disclose wherein the core region of the channel is open (fig 5).  
In regard to claim 17, ‘732 claims wherein the composite polymeric block comprises a gasket molded therein (claim 1).  
In regard to claim 18, ‘732 claims wherein the gasket protrudes from the composite polymeric block (claim 1).  
In regard to claim 19, ‘732 claims wherein the gasket is suitable for sealing disposition within a gasket seat in the annular groove of the drill pipe shoulder (claims 14-15).  
In regard to claim 20, ‘732 claims wherein the gasket comprises a sealed pathway for the helical electrical conductor to exit the polymeric block and the annular groove (claims 13-14).
Although some features claimed in ‘732 are not claimed together in a single embodiment, insofar as those claims are relied on above, it is considered obvious to one of ordinary skill in the art before the time of effective filing to provide the various features claimed in a single embodiment since as would be understood by one of ordinary skill, the features are directed to a single complete embodiment. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-11, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 15-18 of copending Application No. 17/559,619 in view of Boyle (US 2002/0193004). 
In regard to claim 1, ‘619 claims a data transmission system, comprising a composite annular polymeric block suitable for housing in an annular groove in a shoulder of a drill pipe (claim 1); the composite annular polymeric block comprising an annular magnetically conductive electrically insulating ferrite channel molded therein (claim 1); and an electrical conductor disposed within the ferrite channel (conductive wire of claim 1).  ‘732 does not claim that the electrical conductor is a helical conductor comprising a plurality of vertical loops or that the conductor is connected to a cable running the length of the drill pipe and connected to a similarly configured conductor at an opposite end of the drill pipe.  Boyle et al. disclose a data transmission system wherein a helical electrical conductor comprising a plurality of vertical loops is within a channel (48, as in fig 5) and the helical conductor is connected to a cable (14) running the length of a drill pipe and connected to a similarly configured helical electrical conductor at the opposite end of the drill pipe (as in fig 1).  It would have been obvious to one or ordinary skill in the art before the time of effective filing to provide the claimed invention of ‘732 with a helical conductor, as taught by Boyle et al., since simple substitution (for conductive element in a wired pipe inductive coupler) of one known element for another to obtain predictable results is considered obvious to one of ordinary skill.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a cable as taught by Boyle et al., in order to connect to the other end of the cable to facilitate data transmission across the drill pipe.
In regard to claim 2, Boyle et al. disclose wherein the channel comprises a core region (47, fig 5).  
In regard to claim 3, Boyle et al. disclose wherein the plurality of vertical loops average between 2 and 60 loops per inch (paragraph 57, 200 loops across roughly 18-20” circumference, which as best understood and as normal for drill pipe, this would be within the claimed range) within the core region of the channel.  
In regard to claim 4, Boyle et al. disclose wherein the vertical loops are encased within an electrically insulating compound (paragraph 61) within the core region of the channel.  
In regard to claim 5, Boyle et al. disclose wherein the channel comprises a circular core region (47 as viewed from above).  
In regard to claim 6, Boyle et al. disclose wherein the channel comprises a non-circular core region (fig 5 as viewed in cross-section).  
In regard to claim 7, Boyle et al. disclose wherein a major diameter of the vertical loops is less than a major diameter of the core region of the channel (as in fig 5, where “core region” may be defined as all of interior of 27, rather than 47).  
In regard to claim 8, Boyle et al. disclose wherein a major diameter of the vertical loops is between ten percent and ninety percent of the major diameter of the core region of the channel (as in fig 5 and applied to claim 7 above).  
In regard to claim 9, ‘619 claims wherein the composite polymeric block comprises a polymer selected from the group consisting of epoxy, synthetic rubber, polyurethane, silicon, a fluorinated polymer, polytetrafluoroethylene, perfluoroalkoxy, or a combination thereof (claim 3).
In regard to claim 10, ‘619 claims wherein the composite polymeric block comprises a volume of particles comprising micron and submicron elements of Fe and Mn of between 3% and 67% of the volume of the polymer (claims 1, 2, and 8).  
In regard to claim 11, ‘619 claims wherein the composite polymeric block comprises a protruding bumper (claim 1).  
In regard to claim 13, ‘619 claims wherein the composite polymeric block comprises one or more void openings within the composite polymeric block (claim 16).  
In regard to claim 14, ‘619 claims wherein a void opening within the polymeric block is located proximate the protruding bumper (claim 16).  
In regard to claim 15, Boyle et al. disclose wherein the helical electrical conductor comprises an electrically insulated conductive wire (paragraph 63 teaches individual insulation on conductive wires).  
In regard to claim 16, Boyle et al. disclose wherein the core region of the channel is open (fig 5).  
In regard to claim 17, ‘619 claims wherein the composite polymeric block comprises a gasket molded therein (claim 1).  
In regard to claim 18, ‘619 claims wherein the gasket protrudes from the composite polymeric block (claim 18).  
In regard to claim 19, ‘619 claims wherein the gasket is suitable for sealing disposition within a gasket seat in the annular groove of the drill pipe shoulder (claim 18, as a “gasket” inherently provides sealing).  
In regard to claim 20, ‘619 claims wherein the gasket comprises a sealed pathway for the helical electrical conductor to exit the polymeric block and the annular groove (claims 18 as a “gasket” inherently provides sealing).
Although some features claimed in ‘619 are not claimed together in a single embodiment, insofar as those claims are relied on above, it is considered obvious to one of ordinary skill in the art before the time of effective filing to provide the various features claimed in a single embodiment since as would be understood by one of ordinary skill, the features are directed to a single complete embodiment. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Madhavan et al. (US 2007/0159351) also disclose an inductive coupling system with helical loops (fig 21A-21B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/19/2022